
	
		IV
		112th CONGRESS
		2d Session
		S. CON. RES. 34
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 31, 2012
			Referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress in honor
		  of the life and legacy of Václav Havel.
	
	
		Whereas
			 Václav Havel, former President of the Czech Republic, passed away on December
			 18, 2011, at 75 years of age, at his country home in Hrádeček in the Czech
			 Republic;
		Whereas
			 Václav Havel was widely recognized and respected throughout the world as a
			 defender of democratic principles and human rights;
		Whereas
			 through his extensive writings, Václav Havel courageously challenged the
			 ideology and legitimacy of the authoritarian communist regimes that ruled
			 Central and Eastern Europe during the Cold War;
		Whereas
			 Václav Havel, who was imprisoned 3 times by the Communist Party of
			 Czechoslovakia for his advocacy of universal human rights and democratic
			 principles, maintained his convictions in the face of repression;
		Whereas
			 Václav Havel was one of the leading organizers of Charter 77, a group of 242
			 individuals who called for the human rights guaranteed under the 1975 Helsinki
			 accords to be realized in Czechoslovakia;
		Whereas
			 Václav Havel was a cofounder of the Committee for the Defense of the Unjustly
			 Prosecuted, an organization dedicated to supporting dissidents and their
			 families, which helped to advance the cause of freedom and justice in
			 Czechoslovakia;
		Whereas
			 Václav Havel, as leader of the Civic Forum movement, was a key figure in the
			 1989 peaceful overthrow of the Czechoslovakian communist government known as
			 the Velvet Revolution;
		Whereas
			 following the Velvet Revolution, Václav Havel was democratically elected as
			 President of the Czech and Slovak Federal Republic in 1990, and after a
			 peaceful partition forming 2 separate states, democratically elected President
			 of the Czech Republic in 1993;
		Whereas
			 under the leadership of Václav Havel, the Czech Republic became a prosperous,
			 democratic country and a respected member of the international
			 community;
		Whereas
			 under the leadership of Václav Havel, the Czech Republic became a member of the
			 North Atlantic Treaty Organization (NATO) on March 12, 1999, and continues to
			 be a valued friend and treasured ally of the United States;
		Whereas
			 during his lifetime, Václav Havel received praise as one of the world’s great
			 democratic leaders and awarded many international prizes recognizing his
			 commitment to peace and democratic principles;
		Whereas
			 on July 23, 2003, President George W. Bush honored Václav Havel with the
			 Presidential Medal of Freedom, the highest civilian award of the United States
			 Government, for being one of liberty’s great heroes;
		Whereas, after leaving office as president
			 of the Czech Republic in February 2003, Václav Havel remained a voice on behalf
			 of democratic dissidents worldwide and against authoritarian regimes, including
			 Belarus, Iran, Cuba, and Burma:
		Now,
			 therefore, be it
		
	
		That Congress—
			(1)mourns the loss of Václav Havel and offers
			 its heartfelt condolences to the Havel family and the people of the Czech
			 Republic;
			(2)recognizes Václav Havel’s courage and
			 commitment to democratic values in the face of communist repression;
			(3)recognizes Václav Havel’s pivotal
			 historical legacy in defeating the ideology of communism, peacefully ending the
			 Cold War, and building a Europe that is democratic, united, and at
			 peace;
			(4)recognizes Václav Havel’s solidarity with
			 democratic dissidents throughout the world and support for the expansion of
			 freedom, including in Belarus, Iran, Cuba, and Burma; and
			(5)reaffirms the commitment of the United
			 States to the causes of freedom, democracy, and human rights for which Václav
			 Havel stood.
			
	
		
			Passed the Senate
			 January 30, 2012.
			Nancy Erickson,
			Secretary
		
	
